Citation Nr: 1640462	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent prior to May 19, 2015 for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) and an initial rating higher than 30 percent from May 19, 2015 for an acquired psychiatric disorder diagnosed as an unspecified trauma-related disorder.  

2. Entitlement to service connection for a disability of the knees and right ankle.

3. Entitlement to service connection for a disability of the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957 and from February 1957 to August 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2011 the Board reopened the issue of entitlement to service connection for a disability of the leg, knees, and right ankle and remanded for further development the issues of entitlement to an initial rating higher than 10 percent for PTSD and entitlement to service connection for a disability of the legs, knees, and right ankle.  The Board also reopened and remanded the issue of service connection for bilateral hearing loss.  However, this issue was granted in a May 2016 rating decision and is therefore no longer in appellate status.  

Also, in the May 2016 rating decision, the RO recharacterized the Veteran's psychiatric disorder as unspecified trauma-related disorder (previously diagnosed as PTSD) and increased the rating to 30 percent effective May 19, 2015.  Thus, the issue for higher initial staged ratings for a psychiatric disorder is characterized as indicated on the title page of this decision-remand.  

The issue of service connection for disability of the knees and right ankle, which is being decided herein, has been separated from the issue of service connection for a disability of the legs.  VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  In the instant case, the claim initially was characterized as entitlement to service connection for a disability of the legs, knees, and right ankle.  The Board in November 2011 remanded this issue for a VA examination.  In compliance with the Board's remand a VA examination in May 2015 was provided for the knees and right ankle.  However, as will be discussed in the remand that follows, an adequate examination was not provided for the legs.  Thus, bifurcation of this claim is appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a disability of the legs and of an initial rating higher than 10 percent prior to May 19, 2015 for an acquired psychiatric disorder diagnosed as PTSD and an initial rating higher than 30 percent from May 19, 2015 for an acquired psychiatric disorder diagnosed as an unspecified trauma-related disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A disability of the knees was not documented in service or for many years later; and, the competent and credible evidence is against the finding that the Veteran's current disability of the knees is related to his active service.  

2. A disability of the right ankle has not been shown.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a disability of the knees have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for a disability of the right ankle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met regarding the issues being decided herein.  See March 2012 VA correspondence.  To the extent that the March 2012 Veterans Claims Assistance Act of 2000 (VCAA) notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as, after the RO provided substantial content-complying VCAA notice, the claim of service connection for a disability of knees and right ankle was readjudicated as evidenced by the supplemental statement of the case (SSOC), dated in May 2016.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding that a timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)  

Further, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required in terms of VA's duties to notify the Veteran with regard to the issues adjudicated herein.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims adjudicated herein.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  All obtainable evidence identified by the Veteran relative to his claims adjudicated herein has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

Although the Veteran in June 1998 stated that he was receiving benefits from the Social Security Administration (SSA), the benefits are for retirement, and not a disability.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get Social Security Administration records when there is no evidence they are relevant).  Thus, these records are not pertinent to the Veteran's claims adjudicated herein and need not be obtained.  

The VA examination afforded to the Veteran in May 2015 for his ankles and knees is fully adequate as the examiner reviewed the claims folder and provided medical histories, clinical evaluations and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  With respect to the Veteran's claims adjudicated herein, there is no additional evidence which needs to be obtained.  

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analyses below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A. Knees

Turning to the merits of the Veteran's claim, the record clearly establishes the presence of a current diagnosis of the knees.  On VA examination in May 2015, the Veteran had a diagnosis of osteoarthritis of both knees.  Element (1) of the Shedden analysis has therefore been met.  

The Board will next consider whether there is sufficient evidence of an in-service knee injury or disorder.  Turning to the Veteran's service treatment records, his December 1953 enlistment examination into the U.S. Marine Corps Reserves was negative for any complaints, treatment or diagnosis of a disability or disabilities in the lower extremities.  Clinical evaluation of his lower extremities was shown to be normal.  In addition, the Veteran did not mark to have or to have had any cramps in his legs, a trick or locked knee, or arthritis in his report of medical history.  At the January 1954 discharge examination pursuant to his discharge and reenlistment in the U.S. Marine Corps, the clinical evaluation of his lower extremities was also shown to be normal.  The remainder of his service treatment records during his first period of active service are clear for any treatment for or diagnosis of a knee, leg or ankle disability, and his December 1956 separation examination reflects the clinical evaluation of his lower extremities to be normal. 

The February 1957 examination pursuant to his re-enlistment in the U.S. Marine Corp also reflects a normal clinical evaluation of the lower extremities and the Veteran denied a history of pain, discomfort, or arthritis in his lower extremities.  Clinical evaluation of the Veteran's lower extremities was again shown to be normal at his August 1962 discharge and reenlistment examination.  A December 1962 clinical record reflects that the Veteran was involved in a motor vehicle accident when the vehicle he was driving ran off the pavement and overturned.  While the report reflects that he suffered a fracture to his lower rib, there were no complaints or notations indicating that he suffered any form of injury to his lower extremities. At the Veteran's August 1968 examination pursuant to his release from active duty, there was no indication of a condition or disability of the lower extremities. 

The Veteran asserts that the current condition of his knees was incurred in service.  See, e.g., representative's brief dated in August 2011 and August 2016.  He attributed his knee problems due to the large amount of walking that he did as an infantryman in service.  See May 2015 VA examination.  In this regard, the Veteran's statements that he has experienced bilateral knee pain during service are both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  In the instant case, the Veteran's DD 214 Forms and personnel records show that he was a mortar man during service and that he served in Vietnam, including the period from May 1965 to August 1968.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) are potentially applicable.  However, the presumption afforded under 38 U.S.C.A. § 1154 (b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)). 

Establishing that there is medical evidence of a current bilateral knee disability and evidence of an in-service knee injury, the Board turns its attention to the final element of Shedden - whether there is medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  

There is no evidence of a bilateral knee disability for many years after service.  In particular, there is no evidence that arthritis of the right knee and of the left knee was manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

On VA examination in May 1978, the Veteran's orthopedic system was described as "grossly normal."  He underwent X-rays of his knees in April 1986, the results of which were shown to be normal.  A VA hospital discharge note, dated in August 1995, reflects a diagnosis of degenerative joint disease without specifically identifying the affected joints.

On VA examination in May 2015, the examiner provided a diagnosis of osteoarthritis in both knees based on contemporaneous X-ray evidence.  In presenting the medical history as reported by the Veteran, the examiner stated that the Veteran started having bilateral knee pain in service without a definable injury.  The Veteran attributed the pain to the large amount of walking that he did as an infantryman.  He stated that his knees continued to bother him after service up to the present.  The examiner noted that the Veteran was a truck driver most of his life.  The examiner opined that the Veteran's bilateral knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner's rationale was that the Veteran claimed that he had no specific injury to his knees in service but that they began hurting as a result of constant wear and tear as an infantryman for 14 years.  Further, the examiner found it significant that the Veteran worked as a truck driver after service, retiring in 2000, and was able to do his job despite his knee pain.  The VA examiner also found it noteworthy that there was no specifically documented bilateral knee disability in the VA treatment records dating back 15 years.  He further explained that X-rays in May 2015 show minimal degenerative joint disease bilaterally.  Thus, the examiner, after reviewing the virtual claims file and examining the Veteran, opined that given the Veteran's age of 78, his work as a truck driver most of his life, the absence of any X-rays showing knee impairment prior to 2015, and the minimal nature of the degenerative joint disease in each knee, "it is extremely unlikely" that the Veteran's duties as an infantryman 50 years ago played any role whatsoever in his current mild degenerative joint disease.  The examiner concluded that the bilateral knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The Board finds this opinion to be significantly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the nature of the Veteran's bilateral knee disability, history and relevant longitudinal complaints in proffering the opinion.  This opinion is uncontroverted and consistent with the other competent evidence of record.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, orthopedic disorders, including osteoarthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Osteoarthritis of the knees is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that X-ray studies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of bilateral knee pain, there is no indication that he is competent to link etiologically his reported in-service injury to his current bilateral knee disability.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the statements of record do not constitute competent medical evidence and lack probative value.  As this evidence is not competent as to a nexus with service pursuant to 38 C.F.R. § 3.303(d), the determination of whether the Veteran's statements within the context of 38 C.F.R. § 3.303(d) are credible is not reached.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

The Veteran's osteoarthritis of the knees, is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a) and thus consideration of continuity of symptoms of arthritis under 38 C.F.R. § 3.303(b) is applicable.  Id.  

Thus, to the extent that the Veteran is contending that his bilateral knee disability is related to service based on continuity of symptomatology argument, the Veteran is clearly competent to report symptoms such as pain.  These observations require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's lay opinion establishing a nexus to service based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) along with the other lay statements of record, is outweighed by the unfavorable May 2015 VA opinion on the question of a nexus between the current bilateral knee disability and service.  As discussed above, the VA examiner considered the Veteran's complaints of knee problems since service within the context of his medical history in its totality and determined that there was no causal relationship between his current arthritis of the knees and service.

Lastly, as indicated above, the Veteran's personnel records show that he served in Vietnam.  It is thus presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309 (e), does not include orthopedic disorders such as arthritis.  38 C.F.R. § 3.309 (e).  Thus, the provisions of 38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) are inapplicable in the instant case.  

B. Right Ankle

With regard to the Veteran's claim of service connection for a disability of the right ankle, service connection may only be granted for a current disability.  When a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The United States Court of Appeals for Veterans Claims (Court) has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Here, the Veteran contends that he has a right ankle disability that was incurred in service.  See, e.g., brief dated from Veteran's representative in August 2011.  Service treatment records do not show complaints, treatment or diagnoses of a right ankle.  Examinations included in the service treatment records dated in December 1953, January 1954, December 1956, February 1957, and August 1968 all evaluated the Veteran's lower extremities as normal.  After service, on VA examination in May 1978, his orthopedic system was described as "grossly normal." 

On VA examination in May 2015, the examiner based on contemporaneous X-ray evidence provided a diagnosis of osteoarthritis of the left ankle only.  The examiner noted that the Veteran reported that after separation from service his ankles began hurting and have been problematic up to the present.  The examiner determined that X-rays dated on May 19, 2015 do not show any abnormality of the right ankle.  After reviewing the virtual file and examining the Veteran, the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran claimed that he had no injury to his ankles in service but that they began hurting shortly after separation as a result of constant wear and tear as an infantryman for 14 years.  The examiner found it significant that the Veteran worked as a truck driver after service, retired in 2000, and was able to do his job despite his ankle pain-and that there were no documented complaints in the VA treatment records of a right ankle condition dating back 15 years.  Moreover, and of significant import, the examiner found that the May 2015 X-rays showed no abnormality of the right ankle.  

The Board finds the above opinion to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner thoroughly considered the Veteran's history based on the lay and medical evidence in determining that the Veteran did not have a right ankle disability.  This opinion is not controverted by the other competent evidence of record.  Other than the Veteran's lay reports of right ankle pain, he has not provided any evidence that shows a right ankle disability.  It is the Veteran's general evidentiary burden to establish all elements of the claim.  Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).

As for the Veteran's lay assertions that he has a right ankle condition, the Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran's belief that he has a right ankle disability is credible, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in identifying or evaluating orthopedic disorders.  Therefore, the Veteran's lay statement regarding a disability of the right ankle lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Moreover, the Veteran's opinion that he has a disability of the right ankle that is related to service is outweighed by the highly probative May 2015 VA opinion establishing that he does not have a right ankle disability.  

C. Conclusion

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a disability of the knees and right ankle, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for a disability of the knees and right ankle is denied.  

REMAND

After carefully considering the claims pertaining to service connection for a disability of the legs and for higher initially ratings for an acquired psychiatric disorder, and for reasons expressed immediately below, the Board finds that this aspect of the appeal must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As for the Veteran's claim of service connection for a disability of the legs, he was afforded a VA examination in May 2015 for his knees and lower legs.  However, the focus of the examination was on the Veteran' s bilateral knee disability.  Notably, the Veteran's post-service medical records include a July 1986 treatment visit at the VA Vascular Clinic, where the Veteran complained of pain in his legs, describing this pain as a "dull/aching" sensation.  The examiner appears to have noted the possibility of "arthritis vascular distribution to lower ext[remities]."  At a February 1987 VA examination, the Veteran described a history of ongoing pain in his legs, arms and hands "with cramps due to poor circulation."  The diagnoses included varicose veins of the lower extremities.  VA treatment records in September 2009 indicate that the Veteran had degenerative joint disease in his legs, a May 2012 record shows complaints of leg pain, and an October 2013 sensory evaluation shows minimal deficits to light touch in the right lower extremity.  In the November 2011 remand, the Board requested that the Veteran be afforded a VA examination that includes the determination of the nature and etiology of any disorder of the legs.  Such an examination has not been provided.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Thus, the Veteran needs to be afforded a VA examination that specifically addresses the nature and etiology of any disability of the legs.  
As for the Veteran's claim for higher initial ratings for a psychiatric disorder, on VA psychiatric examination in May 2015, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, per the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V), and provided a diagnosis of an unspecified trauma-related disorder per the DSM-V.  The examiner noted that the difference between PTSD and an unspecified trauma-related disorder is the number of symptoms.  The examiner evaluated the symptoms associated with the unspecified trauma related disorder.  However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the DSM-V.  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  

In the instant case, the Veteran perfected his appeal in March 2008, and the Board remanded the issue in November 2011.  Here, therefore, the criteria that must be used are those at DSM-IV, not the DSM-V.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, a copy of the May 2016 rating decision, which granted a higher rating for the Veteran's psychiatric disorder, was returned as undeliverable to the address provided.  Thus on remand the Veteran's address should be confirmed, and the May 2016 rating decision should be sent to his current residence.  Also, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Confirm with the Veteran and his representative the Veteran's current mailing address.  Afterwards, resend the Veteran's current address a copy of the May 2016 rating decision along with the cover letter and any other pertinent correspondence that is relevant to the issues being remanded herein.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any disorder of his legs.  A copy of the virtual claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current disabilities associated with the Veteran's legs other than the knees and right ankle.  

b.) For each such identified disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability(ies) had its(their) clinical onset in service or is(are) otherwise etiologically related to the Veteran's military service. 

In rendering these opinions, the examiner is asked to address the Veteran's military occupational specialty in service as a mortar man.  The examiner also is asked to discuss the following: a July 1986 treatment visit at the VA Vascular Clinic, where the examiner's appears to have noted the possibility of "arthritis vascular distribution to lower ext[remities];" a February 1987 VA examination where the diagnosis was varicose veins of lower extremities; a VA treatment record in September 2009 indicating degenerative joint disease of the legs; a VA treatment record in May 2012 documenting the Veteran's complaints of leg pain; and an October 2013 sensory evaluation that shows minimal deficits to light touch in the right lower extremity. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4. Also, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected acquired psychiatric disorder characterized as PTSD prior to May 19, 2015 and recharacterized as an unspecified trauma-related disorder from May 19, 2015.  The claims folder must be made available to the examiner.  The examiner is asked to do the following: 

a.) Identify all current manifestations of the service-connected acquired psychiatric disorder characterized as PTSD prior to May 19, 2015 and recharacterized as an unspecified trauma-related disorder from May 19, 2015.  The examiner should opine on the current degree of occupational and social functioning associated with this disorder.  The DSM-IV criteria must be applied in evaluating the Veteran's service-connected psychiatric disorder.  A Global Assessment of Functioning score with an explanation of the significance of the score assigned must be included.  

b.) To the extent possible, based on the DSM-IV criteria, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected acquired psychiatric disorder and those due to any nonservice-connected psychiatric disorders.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.

A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

5. Then, readjudicate the issues remaining on appeal-as are listed at #s 1 and 3 on the title page of this decision-remand.  In readjudicating the issue for higher initial ratings for the Veteran's acquired psychiatric disorder, consider recharacterizing the issue to comply with the DSM-IV criteria if necessary.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


